Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s remarks filed June 28, 2022 have been fully considered but are not persuasive in overcoming the applied rejections over Brauer.  No claim amendments are filed with this response.
	Applicant argues Brauer does not teach or suggest the surface tack and reduced over-end-take off tack and is no way predictive of claimed invention in fiber form.  This argument is not persuasive.  
	The §103 rejection over Brauer already contains a polyurethaneurea (commonly known as spandex) according to the claims with an amount of was composition comprising ethyl montanate (ester of montanic acid).  The amount exemplified is 0.45 wt % which is close enough to the range of 0.5 wt% where one would expect the same or similar properties.  The difference between Brauer and the claimed composition is not the constitutes of the composition, which are otherwise anticipatory in form, but the form of the molded composition.  Brauer exemplifies injection molded plaques while the claimed material is in the form of a fiber. 
	Applicant’s arguments either suggest the properties recited are not expected, i.e. unexpected results, or are not inherently present.  Applicant’s arguments to Example 2 “sticking” are not persuasive as Example 2 is not the subject of the rejection, the rejection is based on Example 8.  Further, the amount of wax in Example 2 is 0.14 wt%, far below the recited limit and the amount used by Example 8.  Therefore, the results of Example 2 are not relevant to what one of ordinary skill in the art would expect from Example 8 in fiber form.  Furthermore, Applicant has failed to provide any rationale as to how sticking under Brauer “film adhesion properties” of the resulting tubular film can be considered to be a indication of surface friction and over-the-end take off tack.  Brauer does not disclosure what is involved in the test. Brauer specifically teaches waxes are known as internal and external lubricants in Column 1 lines 35-45 which are friction reducing components.  Vedula and Goodrich also support the use of waxes as lubricants in fiber spinning of TPU (spandex) as outlined in rejections of record.  It is unclear how the unknown test conditions impact the determination of the “stickiness” of the film adhesive test in order to compare to Applicant’s surface friction and over-the-end take off tack tests to determine if there would be a difference.  Applicant’s as-filed specification does not disclose the test conditions of these surface friction and take off tests to even begin to try to evaluate what differences in the tests methods in Brauer compared to Applicant may be present and their potential effects on the claimed properties. 
	Most importantly, however, is the fact the claimed properties are in relation to the properties without the wax compositions.  Therefore, Applicant is essentially arguing the TPU compositions of Brauer have lower or the same surface friction and take off tack without the waxes of Brauer present and adding a wax actually increases these properties which is not the claimed relation.  It is unclear how one can use film adhesion “sticking” to come to that conclusion.  Essentially, Applicant is arguing the compositions of Brauer would “stick” less without the wax of Example 2 (or Example 8) compositions than with the wax and, therefore, cannot be meet the claimed limitation.  In other words, the claimed limitation is solely a reduction in these properties compared to the compositions without a wax.  All evidence of record, Applicant’s examples and the lubricant teachings of Brauer, Vedula and Goodrich would reasonably suggest there must be a reduction in these properties with addition of the wax compared to the “un-waxed” composition.  Applicant seems to be imply some effective levels of surface friction and take off tack must be achieved to meet these properties but the claimed limitation is only to a reduction in the properties with and without the wax.  It is unclear how “sticking” without using a wax would be predictive of this claimed reduction in these properties not occurring.  Brauer does not have different levels of sticking and, most importantly, does not appear to have a baseline control (no wax at all) formulation for comparison.  
Therefore, these arguments are not persuasive.
	As put forth in the rejection, the claimed components are already present in an exemplified compositions in Brauer (Example 8).  The difference between Brauer and the claimed invention is the form in which the compositions are used. While Brauer does not exemplify Example 8 in the form of a fiber, Brauer is open to practicing the disclosed invention in that fashion.  Applicant’s arguments would generally suggest the claimed compositions in the form of a fiber are markedly different than those in other forms giving way to the recited properties.  However, there is no evidence at this time to suggest the form of the compositions (ex: fiber vs. tubular film or injection molded sheet) has any effect on the resulting properties. Applicant has presented no evidence or demonstration that fibers claimed have unexpected surface friction and take off tack reduction compared to no-wax compositions just by virtue of the form of the resulting compositions over known compositions in non-fiber form.(i.e. Brauer) Also, note that Example 8 is in the form of an injection molded sheet (Table 2) rather than the tubular film Applicant argues.  Such evidence that the form of the resulting composition gives unexpected reduction of surface friction and take-off tack properties may be sufficient to overcome the rejections of record if the claimed compositions are also amended to make them commensurate in scope with the showing. 
As the only difference between the claimed subject matter and that exemplified by Brauer is the form (fiber vs. injection molded sheet), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The evidence suggests since Example 8 reads over the claimed compositions, there is nothing to “predict” in its resulting properties. The compositions will have whatever surface friction and take off tack they have compared to those compositions without the wax, unless Applicant can demonstrate the form of the compositions has an effect on these properties and the form gives rise to the recited reduction in these properties compared to the un-waxed composition.
	For the above reasons, the rejections of record are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L. Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher M Rodd/Primary Examiner, Art Unit 1759